 
 
IV 
108th CONGRESS
2d Session
H. RES. 718 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2004 
Mr. John submitted the following resolution; which was referred to the Committee on Ways and Means, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Providing that the trade authorities procedures under the Bipartisan Trade Promotion Authority Act of 2002 shall not apply to any implementing bill submitted with respect to the Central American Free Trade Agreement. 
 
 
That the President has failed or refused to notify or consult in accordance with the Bipartisan Trade Promotion Authority Act of 2002 on negotiations with respect to the Central American Free Trade Agreement and, therefore, the trade authorities procedures under that Act shall not apply to any implementing bill submitted with respect to such trade agreement.  
 
